Citation Nr: 1538509	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a separate compensable disability rating for left lower extremity radiculopathy associated with degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to a compensable disability rating for right lower extremity radiculopathy associated with DDD of the lumbar spine prior to July 28, 2006, a disability rating higher than 20 percent for the period from July 28, 2006 through March 11, 2010, and a rating higher than 40 percent for the period from March 12, 2010, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran had active service from May 1976 to June 1978 and from August 1981 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied increased ratings for the Veteran's service-connected cervical and lumbar spine disabilities.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia. 

There have been several determinations since the May 2007 rating decision, including a prior Board decision and an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  Facts surrounding these complex events are discussed in the REASONS AND BASES section of this document.  


FINDINGS OF FACT

The Veteran's DDD of the lumbar spine is rated 60 percent disabling by application of The Formula for Rating IVDS Based on Incapacitating Episodes.  


CONCLUSIONS OF LAW

1.  Assigning a separate rating for radiculopathy of the left lower extremity would be pyramiding.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.14, 4.71a, Diagnostic Code 5243 (2015).  

2.  Assinging a higher rating for radiculopathy of the right lower extremity would be pyramiding.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.14, 4.71a, Diagnostic Code 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case began with a statement received by the RO on July 28, 2006 and interpreted as claims for higher disparity ratings for DDD of the lumbar spine and for DDD of the cervical spine.  After the RO denied the claims, the Veteran appealed to the Board and the Board then remanded the case back to the agency of original jurisdiction (AOJ) in January 2010 for additional development.  The case came back to the Board and in a January 2013 decision, the Board denied higher ratings for DDD of the lumbar spine and for DDD of the cervical spine, and granted a separate 10 percent rating for right lower extremity radiculopathy associated with DDD of the lumbar spine.  

The Veteran appealed that decision to the Court.  In September 2013 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the radiculopathy issues to the Board.  

The Parties agreed that the Board had failed to provide an adequate statement of reasons or bases for its determination that a rating higher than 10 percent was not warranted for right lower extremity radiculopathy and why a separate rating for neurological manifestations associated with the Veteran's left lower extremity could not be granted.  The Board then remanded those issues to the AOJ and the AOJ subsequently increased the ratings for right lower extremity radiculopathy to 20 and 40 percent for specific time periods.  

Ultimately, the Board determines that regardless of the description of the right and left lower extremities neurological manifestations of the Veteran's lumbar spine DDD, a separate rating for left lower extremity neurological manifestations cannot be granted and a higher rating for right lower extremity neurological manifestations cannot be granted.  This is because to do so would grant additional disability ratings for manifestations already compensated for by the 60 percent rating assigned for DDD of the lumbar spine.  Granting additional ratings would be pyramiding; i.e. compensating the Veteran more than once for the same manifestation of a disability.  Regulation prohibits pyramiding.  See 38 C.F.R. § 4.14.  

In order to understand this determination, the Board must provide a detailed history of what happened in this case.  It must also provide a history of how spine disabilities are assigned disability ratings.  This requires that the Board first define certain terms.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  This results in the assignment of a rating from 0 to 100 percent in 10 percent increments, that corresponds to a monetary amount of compensation.  38 U.S.C.A. §§ 1114, 1155.  

The rating schedule contains diagnostic codes (DCs) that specify the criteria for rating disabilities.  The DC assigned for a given disability shows the basis for rating the disability.  38 C.F.R. § 4.27.  DCs under 38 C.F.R. § 4.71a specify the ratings for musculoskeletal disabilities, including spine disabilities.  

A regulation titled "[a]voidance of pyramiding" provides as follows: 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 

38 C.F.R. § 4.14. 

The seminal case on pyramiding is Esteban v. Brown, 6 Vet. App. 259 (1994). In that case, the question was whether Mr. Esteban could receive more than one rating for disability resulting for residuals of injury of the right side of his face sustained in a motor vehicle accident during service.  Id.  VA had determined that the Veteran had disfiguring scars, painful scars, and facial muscle damage resulting in mastication problems but had not granted separate ratings, determining instead that the highest rating under any of three diagnostic codes (DC 7800 for disfiguring scars, DC 7804 for painful scars, and DC 5235 for injury of facial muscles) was 10 percent and determined that the Veteran could only be rated under one of the DCs. Id. at 206. 

In reversing the Board's decision in Esteban, the Court explained as follows:

The BVA concluded that appellant is entitled to a 10% rating for moderately disfiguring scars under DC 7800.  The condition embodied in a rating under DC 7800 is entirely cosmetic in nature.  Such rating does not contain any component of pain or muscle damage.  The critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Appellant's symptomatology is distinct and separate: disfigurement; painful scars; and facial muscle damage resulting in problems with mastication.  Thus, as a matter of law, appellant is entitled to combine his 10% rating for disfigurement under DC 7800 with an additional 10% rating for tender and painful scars under DC 7804 and a third 10% rating for facial muscle injury interfering with mastication under DC 5325. 

Id. at 261-62. 

Concisely explaining pyramiding, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that "[w] hen two ratings covering the same disability are combined, it is called 'pyramiding.'" Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  

That part of the rating schedule for rating disabilities of the spine was revised effective in September 2002 and again effective in September 2003.  The first revision addressed only ratings for intervertebral disc syndrome (IVDS) and retained the DC numbering system then in place, with DCs from 5285-5295.  See 67 Fed. Reg. 54345 -349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).   The second revision included additional substantive changes and renumbered the DCs, with DCs from 5235-5243.  See 68 Fed. Reg. 51,454 -458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243).

Under the criteria in effect prior to September 2002, DC 5293 specified that a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  DC 5293 provided for lower ratings for less disabling IVDS.  

Under the criteria in effect prior to September 2002, DC 5295 provided for ratings for lumbosacral strain.  A 40 percent rating for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions.  A 20 percent rating was warranted under DC 5295 for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  

The regulations regarding IVDS were revised effective September 23, 2002. Under the revised regulations, IVDS was evaluated as follows: 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months............... 60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months............................................................. 40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months............................................................. 20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................. 10 

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic Diagnostic Code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic Diagnostic Code or codes. 

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The revision effective in September 2003 created a General Rating Formula for Diseases and Injuries of the Spine (General Formula).  This provided as follows, in pertinent part:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Based on Incapacitating Epidoses):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine........... 100 

Unfavorable ankylosis of the entire 
thoracolumbar spine .................................... 50 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine................................................ 40 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................... 20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height................................ 10 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:  

With incapacitating episodes having a total duration of at least six weeks during the past 12 months............. 60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months........................................................... 40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months........................................................... 20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months........................................................... 10 

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

In the Veteran's case, service connection was established for chronic lumbosacral strain in a December 1978 rating decision with an effective date in June 1978.  The disability was rated 10 peccant under Diagnostic Code 5295.  There was no separate rating for radiculopathy.  This was subsequently increased to 60 percent in a March 1995 rating decision, effective in August 1994.  A 60 percent rating was assigned under Diagnostic Code 5293, for IVDS.  

It is very important for the Veteran to fully understand, based on a detailed review of this evidence, that this rating was essentially based on neurological symptoms, including of the Veteran's right lower extremity.  This is supported by the explanation for the rating in the rating decision, determining that neurological pathology was consistent with the 60 percent rating.  

In other words, without taking into consideration all problems with the back, including the right lower extremity, the 60% finding could not be justified. 

Of note, in a May 1998 rating decision, the AOJ granted a total disability rating based on individual unemployability due to service connected disabilities (TDIU), effective from October 1997.  

On July 28, 2006, VA received the Veteran's claim that eventually led to this appeal.  In that claim, the Veteran requested that VA change her compensation rating from "unemployability at 100% to disability 100% service-connected."  

In the May 2007 rating decision on appeal, the AOJ denied a rating higher than 60 percent for her DDD of the lumbar spine, and changed the DC 5293 to 5243 to reflect the numbering that changed with a September 2003 revision of the criteria for rating disabilities of the spine.  The AOJ noted that a 60 percent rating corresponds to incapacitating episodes of IVDS having a total duration of 6 weeks during the past 12 months and a higher rating was not warranted unless there is unfavorable ankylosis of the entire spine.  

The Veteran's DDD of the lumbar spine has therefore been rated under the DCs for IVDS from May 1995 to the present.  The Veteran's radiculopathy is associated with her DDD of the lumbar spine.  

In the January 2013 decision, the Board acknowledged that the Veteran's lumbar spine DDD was assigned a 60 percent rating under DC 5243 for IVDS, which contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  It then found that a higher rating was not warranted under the General Formula.  Next, it addressed neurological components of the Veteran's lumbar spine DDD and granted the appeal as to a separate 10 percent rating for neurological manifestations - radiculopathy manifesting as mild incomplete paralysis of the right sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.

In that January 2013 decision, the Board also denied the appeal as to a rating greater than 60 percent assigned for lumbar spine degenerative disc disease.  

Notwithstanding the TDIU finding, in a September 2013 Order, the Court vacated the portion of the January 2013 Board decision that denied a rating in excess of 10 percent for right lower extremity radiculopathy and remanded the case for action consistent with the JMR.  In the JMR, the Parties agreed that the Board had failed to provide an adequate statement of reasons or bases for its determination that rating in excess of 10 percent for right lower extremity radiculopathy was not warranted and why a separate rating for neurological manifestations associated with his left lower extremity could not be awarded in this case.  

Again, this finding was made notwithstanding the fact that the Veteran was at 100%. 

Next, the Parties stated as follows (emphasis in the original):  

Under 38 C F R § 4 71a Diagnostic Code (DC) 5243 intervertebral disc syndrome may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes whichever method result in the higher evaluation when all disabilities are combined under § 4 25.  

The General Rating Formula for Diseases and Injuries of the Spine provides for various disability ratings for the orthopedic manifestations of diseases or injuries of the spine based on the degree of limitation of motion of either the cervical or thoracolumbar spines and Note (1) under the General Rating Formula states that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  See 38 C F R § 4 71a DCs 5235-5243.  

The appellant s lumbar spine degenerative disc disease is currently assigned a 60 percent evaluation under DC 5243 for intervertebral disc disease based on incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 38 C F R § 4 71a DC 5243 (2012) (BVA Decision at 11).  In the January 2, 2013 decision currently on appeal the Board noted that the appellant was in receipt of the maximum evaluation permitted under DC 5243 based on incapacitating episodes but it awarded her a separate 10 percent evaluation for mild right lower extremity radiculopathy associated with her service connected back disability under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine (BVA Decision at 11-12).  

Given, the emphasis (the italicized 'either' . . .'or' in the first sentence), and the subsequent explanation of how the Veteran's lumbar spine DDD was already rated as 60 percent disabling under the Formula for Rating IVDS Based on Incapacitating Episodes, the Parties clearly recognized the conflict in assigning a separate rating for neurologic manifestations under the General Formula for a spine disability rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  

In a February 2013 rating decision, the AOJ effectuated a portion of the Board's decision that was undisturbed by the Court's Order.  Specifically, the AOJ granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation, effective from July 28, 2006.

In January 2014, the Board remanded the case AOJ to afford the Veteran a VA examination.  An examination was conducted in May 2014.  In a December 2014 rating decision, the AOJ increased the rating for the right lower extremity radiculopathy to the percentages indicated in the ISSUES section above.  

As of July 28, 2006, the following ratings are in place for disability due to the Veteran's DDD of the lumbar spine:  60 percent under DC 5243, pursuant to application of the Formula for Rating IVDS Based on Incapacitating Episodes and 20 percent under Diagnostic Code 8620 for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.  As of March 12, 2010, the following ratings are in place for disability due to the Veteran's DDD of the lumbar spine:  60 percent under Diagnostic Code 5243, pursuant to application of the Formula for Rating IVDS Based on Incapacitating Episodes and 40 percent under DC 8620 for right lower extremity radiculopathy associated with DDD of the lumbar spine.  

By assigning ratings pursuant to the General Formula (the ratings for right leg radiculopathy) with the Formula for Rating IVDS Based on Incapacitating Episodes (the 60 percent rating), the Veteran's current combined rating for disability due to her lumbar spine DDD is 80 percent.  This is arrived at by combining the 40 percent for the right leg radiculopathy with the 60 percent under the Formula for Rating IVDS Based on Incapacitating Episodes.  

Having provided the necessary background, the Board now explains why it is denying this appeal.  A separate rating for left leg radiculopathy or a higher rating for right leg radiculopathy is not in keeping with directions in the rating schedule for rating disabilities of the spine.  More fundamentally, it would amount to pyramiding.  This is supported by the plain language of the rating schedule and by the explanations provided by VA when it amended the rating schedule with regard to rating IVDS in 2002.  

The rating schedule is clear - IVDS is rated under the General Formula unless it is rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  The note directing the rater to rate associated objective neurologic abnormalities separately under an appropriate DC is part of the General Formula.  There is no corresponding note under the Formula for Rating IVDS Based on Incapacitating Episodes. 

In short, if IVDS is rated under the Formula for Rating IVDS Based on Incapacitating Episodes it cannot also be rated under the General Formula, including assignment of a separate rating for objective neurologic manifestations.  This would amount to pyramiding.  Thus, to provide an additional rating for objective neurological manifestations of his IVDS - whether a higher rating for right lower extremity radiculopathy or a compensable rating for left lower extremity radiculopathy, is not permitted.  That to do so would be pyramiding is clear from VA's statements when it published the amendment to the rating schedule effective in September 2002. 

In August 2002, VA published, in the Federal Register, the amendment to the rating schedule as to rating disability of the spine.  67 Fed. Reg. 52345 (August 22, 2002).  That amendment addressed IVDS.  VA explained as follows:  "We proposed to evaluate IVDS on its chronic neurologic and orthopedic manifestations or on the total annual duration of incapacitating episodes, whichever would result in a higher evaluation."  VA also addressed a comment regarding separately rating acute and chronic symptoms of IVDS based on different effects on functionality.  VA's response to that comment provides clarity as to pyramiding under the amendment, as follows:  

We have provided alternative methods of evaluation that allow the use of either the chronic manifestations or the total duration of incapacitating episodes for evaluation, whichever results in a higher evaluation.  But, in our view, assigning an evaluation under both methods for functional impairment due to IVDS would clearly result in duplicate evaluations of a single disability, and therefore would constitute pyramiding, which is prohibited by 38 CFR 4.14.

67 Fed. Reg. 52345, 54346 (August 22, 2002).

Another reference to the historical background of rating IVDS is instructive, as follows:

One commenter asserted that proposed note (2) conflicts with Esteban v. Brown, 6 Vet. App. 259 (1994), because it precludes an evaluation for the orthopedic manifestations of the spine in addition to an evaluation for IVDS under diagnostic code 5293.

In Esteban, a case that concerned the evaluation of a facial injury, with residuals of painful scars, injury to the facial muscles, and disfigurement, the Court of Appeals for Veterans Claims (CAVC) pointed out that each of the three disabling effects of the injury could be separately evaluated unless they constitute the "same disability" or the "same manifestation" under 38 CFR 4.14 (see above), or unless any of the diagnostic codes in question state that a veteran may not be rated separately for the described conditions.  None of the three diagnostic codes at issue precluded separate ratings for the described conditions and the CAVC stated that the critical element in the case was that none of the symptomatology for any one of the three conditions is duplicative of, or overlapping with, the symptomatology of the other two conditions.

Diagnostic code 5293 allows for separate evaluations of chronic orthopedic and chronic neurologic manifestations of IVDS because these manifestations are separate and distinct, and do not constitute the "same disability" or the "same manifestation" under 38 CFR 4.14.  However, virtually all acute incapacitating episodes rated under diagnostic code 5293 for IVDS would be the result of chronic orthopedic and/or chronic neurologic findings.  We therefore believe that, if ratings for orthopedic and chronic manifestations were combined with a rating for incapacitating episodes under diagnostic code 5293, it would result in evaluation of the same disability under multiple diagnostic codes, a result which is to be avoided per 38 CFR 4.14.  Also providing alternative methods for evaluating IVDS is consistent with the manner in which we evaluate other conditions.  For example, lupus erythematosus, diagnostic code 6350, may be evaluated based either on an overall evaluation under 6350 or on an evaluation of its residuals under other diagnostic codes in an appropriate system or systems, whichever method results in a higher evaluation.  As a result, there is no conflict with Esteban, and we make no change based on this comment.

One commenter stated that the rule is inconsistent with the manner in which IVDS and orthopedic and/or neurologic manifestations were rated under the prior version of diagnostic code 5293.  According to the commenter, prior diagnostic code 5293 allowed the maximum 60-percent rating for disability attributable to IVDS plus a separate rating for disability affecting other body parts or functions. In support of this comment, the commenter cited Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Evaluations of zero to 40 percent under the previous version of diagnostic code 5293 were based on recurring attacks and the extent of relief between attacks.  The maximum evaluation of 60 percent required "persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief."  In Bierman, the Board of Veterans' Appeals (BVA) denied a separate rating for neurological deficits because the veteran's 60 percent for IVDS under diagnostic code 5293 already compensated him for neurological deficits and their effects for which he was seeking a separate rating.  The CAVC stated that, because the BVA failed to articulate a satisfactory statement of reasons or bases for its rating, the Court could not determine why this veteran's IVDS was not rated separately for foot drop under DC 8521, pertaining to paralysis of the popliteal nerve.  The CAVC also stated that it was unclear from the rating schedule itself which functional disabilities were compensated as part of a 60-percent rating for IVDS.

Notwithstanding the commenter's interpretation of the prior evaluation criteria, a memorandum issued by the BVA Chairman, Memorandum, No. 01-92-23, dated August 10, 1992, did not interpret prior diagnostic code 5293 to allow a full 60 percent in addition to a separate evaluation for other body parts.  Rather, it stated that, except for exceptional cases, a single rating of 60 percent will ordinarily be assigned when a veteran's footdrop is the result of radiculopathy attributable to IVDS.  By specifying in this rulemaking that a rating for IVDS may be based either on the combined severity of the chronic neurological and orthopedic findings, or on the extent of incapacitating episodes resulting from all manifestations of the disease under diagnostic code 5293, we clarify how functional manifestations of IVDS are to be evaluated, and we make no further changes based on this comment.

The same commenter stated that the rating criteria in the proposed rule are not consistent with other ratings in the schedule because the design of the proposed rule does not provide a rating that corresponds to functional impairment.

We disagree. On the contrary, the revised rule will assure consistency with other ratings in the schedule because the same rating criteria will be used to evaluate identical disabilities, regardless of etiology.  The functional impairment due to footdrop or limitation of motion of the spine, for example, will be evaluated using the same criteria, whether due to IVDS or any other cause.  If both footdrop and limitation of motion of the spine are present, the combined evaluation will be the same, whether due to IVDS or any other cause. These provisions are clearly consistent with the approach and manner in which we assess functional impairment in similar disabilities, and we make no change based on this comment.

The same commenter stated that the rule must "continue" to recognize that secondary disabilities involving separate anatomical segments or body parts and separate functions are separately ratable and may be rated in combination with a 60-percent rating for disc syndrome itself.

As discussed above, the commenter's interpretation of the previous evaluation criteria for IVDS is not consistent with VA's interpretation.  Under the new criteria, all orthopedic and neurologic disabilities that are part of IVDS, whether affecting the spine, the extremities, the bladder, or other areas, will be evaluated under one or the other of the alternative methods of evaluation.  However, the revised regulation is also clear that IVDS cannot be evaluated under both sets of criteria for a single spinal segment.  If the evaluation is based on the chronic orthopedic and neurologic manifestations, there will be no evaluation for incapacitating episodes. We therefore make no change based on this comment.

67 Fed. Reg. 52345, 54347-348 (August 22, 2002) (emphases added).

These statements leave no doubt that assigning a separate rating for neurological manifestations with a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is pyramiding.  The Board must therefore deny the appeal.  

On page 6 and 7 of the January 2013 decision, the Board provided a paragraph explaining the law surrounding pyramiding.  It did not mention pyramiding in the discussion of assigning a separate rating for neurological abnormalities on pages 12-13.  It only discussed pyramiding as to whether a rating higher than 60 percent was warranted for the DDD of the lumbar spine, on page 16.  Thus there were no findings or conclusions with regard to pyramiding as to assigning the right radiculopathy rating.  The September 2013 Court Order therefore did not adopt any findings or conclusions regarding pyramiding and the assignment of separate ratings under the General Formula and the Formula for Rating IVDS Based on Incapacitating Episodes.  

Based on the above, there can be no argument that the Board is prohibited by the previous Board decision, the JMR, or the Court Order from basing its instant decision on avoidance of pyramiding.  

The Board is aware that the Court dismissed the appeal as to all but the Board's decision that denied entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy and remanded that matter to the Board.  The Board finds that it is without jurisdiction to address the 60 percent rating for the Veteran's lumbar spine DDD that is based on Formula for Rating IVDS Based on Incapacitating Episodes.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As the Parties did not mention any defects in the notice or assistance provided in this case, the Board for the most part adopts the discussion of the January 2013 decision.  Adequate notice was provided in letters mailed to the Veteran in September 2006 and August 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as Social Security Administration (SSA) records and identified private records have been are associated with the claims file.  VA provided adequate examinations in November 2008, August 2010, and May 2014.  

There has been at least substantial compliance with all of the Board Remands in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to a separate compensable disability rating for left lower extremity radiculopathy associated with DDD of the lumbar spine is denied

Entitlement to a compensable disability rating for right lower extremity radiculopathy associated with DDD of the lumbar spine prior to July 28, 2006, a disability rating higher than 20 percent for the period from July 28, 2006 through March 11, 2010, and a raring higher than 40 percent for the period from March 12, 2010, forward, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


